

Exhibit 10-q-7
For Persons Not With a Change of Control Agreement


ROCKWELL COLLINS, INC.
 
PERFORMANCE SHARE AGREEMENT
 
PERFORMANCE SHARE TERMS AND CONDITIONS
 
[Date]


Target Performance Shares:  _____________shares of Company Common Stock


PERSONAL AND CONFIDENTIAL
 
[Name]
 
Personnel Number:___________
 
Dear [Name]:
 
We are pleased to confirm that, as a key employee of Rockwell Collins, Inc. and
its subsidiaries (“Rockwell Collins” or the “Company”), you have been granted
performance shares denominated in shares of Common Stock of the Company and
based on the target shares stated above (the “Performance Shares”) pursuant to
this agreement (this “Agreement”) and under the Rockwell Collins 2006 Long-Term
Incentives Plan, as amended (the “Plan”).
 
Any payout of your Performance Shares is based on the achievement by Rockwell
Collins of the goals for Cumulative Sales and Return on Sales for its fiscal
years of ______ through _______ [covering three fiscal years] (the “Performance
Period”) as set forth in the matrix attached as Exhibit A (the “Matrix”).  Any
payout based on performance pursuant to the Matrix is to be further adjusted
based on Total Shareowner Return (TSR) as specified below. The terms and
conditions of these Performance Shares are as set forth in more detail below.
 
1.  Confirmation of Award.  Together with any letter transmitting this document
to you, this Agreement confirms your award in accordance with the terms as set
forth herein.
 
2.  Amount Payable Pursuant to Awards.  Subject to the provisions of this
Agreement, the share amounts payable to you pursuant to your Performance Shares
shall be determined as follows:
 
(a)  The percentage of target awards earned will be the percentage found at the
intersection in the Matrix of the final results achieved for Cumulative Sales
and for Return on Sales for the Performance Period (as determined pursuant to
Section 3).
 
(b)  If the final results achieved for the Performance Period fall between the
levels of performance specified in the Matrix, the percentage of target awards
payable will be interpolated consistent with the range in which the Cumulative
Sales and Return on Sales falls as conclusively determined by the Committee (as
defined below).

 
Without Change of Control
 
1

--------------------------------------------------------------------------------

 
 
(c)  No amount shall be payable for the Performance Period if the Cumulative
Sales or Return on Sales (as determined pursuant to paragraph 3) for the
Performance Period is less than the minimum level for the Performance Period as
indicated in the Matrix.
 
(d)  The payments as determined for achievement against goals for Cumulative
Sales and for Return on Sales for the Performance Period will be further
adjusted for the Company’s Total Shareowner Return (TSR) performance (as
determined pursuant to Section 3) relative to the 14 peer companies listed on
the attached Exhibit B.  If relative performance is among the top 4 of the peer
companies, the payments will be adjusted upward by 20%.  If relative performance
is among the bottom 4 of the peer companies, the payments will be reduced by
20%.  If the relative performance is not among the top 4 companies or among the
bottom 4 companies, it will be deemed to be among the middle group of companies
and there will be no adjustment.
 
Subject to the provisions of this Agreement the amount payable to you pursuant
to the Performance Shares with respect to the Performance Period shall be paid
in Common Stock, less applicable taxes, by Rockwell Collins as soon as
practicable after the end of the Performance Period and after receipt of the
accountant’s letter for the Performance Period pursuant to Section 13, and in
any event within the calendar year within which the Performance Period
ends.  The Performance Shares represent the Company’s unfunded and unsecured
promise to issue shares of Common Stock at a future date, subject to the terms
of this Agreement and the Plan.  You have no rights under the Performance Shares
or this Agreement other than the rights of a general unsecured creditor of the
Company.  Until the distribution of any Common Stock after vesting is evidenced
in book entry form at the transfer agent, is placed into a brokerage account or
a stock certificate is issued, you shall not have, with respect to the
Performance Shares, rights to vote or receive dividends or any other rights as a
shareowner.
 
3.  Definitions and Determination of Financial Performance.  “Cumulative Sales”
means, for the Performance Period, the total Sales as reported by the Company in
its audited financial statements.  “Return on Sales” means, for the Performance
Period, the rate determined by dividing Net Income by Sales.  Both Net Income
and Sales will be the three year cumulative values as reported in the Company’s
audited financial statements after adjusting for extraordinary income and
expense items.  The foregoing definitions and measures will exclude the base
sales and net income for all divestitures and for acquisitions with sales for
the acquired business’ last twelve completed months that comprise up to 10% of
Rockwell Collins base sales for its last twelve completed months at the time of
acquisition.  Such definitions and measures will include post-acquisition growth
related to these acquisitions.   With respect to acquisitions with sales that
comprise up to 10% of total Rockwell Collins’ base sales revenue at the time of
divestiture or acquisition, Net Income will also be adjusted for “fair value”
expenses of the transaction including investment banker charges, amortization of
intangibles, physical property step-ups, and imputed interest on the acquisition
value.  The Committee reserves its discretion pursuant to Section 10 below to
make necessary or appropriate adjustments to the definitions and measures or
otherwise for acquisitions, divestitures and other matters referenced in Section
10.
 
 TSR is measured by adding (i) the total stock price growth for the Performance
Period, measured by comparing the average stock price during October ____ [the
first year of the Performance Period] to the average stock price during
September _____ [the last year of the Performance Period], and (ii) dividends
paid, measured as if reinvested in stock at the payment date.  In the event of
substantial changes causing an inability to calculate TSR for one or more of the
peer companies listed on the attached Exhibit B (or in the event of spinoffs or
similar transactions causing a peer company to split into two or more peer
companies), the list of peer companies shall be adjusted accordingly to take
such events into account and the new group of peer companies shall for purposes
of Section 2(d) be divided into a top, middle and bottom group of
performers.  If the number of peer companies is 14, 15 or 16 companies, there
will be 4 of the resulting peers in each of the top and bottom groupings and the
remaining number of peer companies shall be assigned to the middle group.  If
the number of peer companies is 10, 11, 12 or 13 companies, there will be 3 of
the resulting peers in each of the top and bottom groupings and the remaining
number of peer companies shall be assigned to the middle group.

 
Without Change of Control
 
2

--------------------------------------------------------------------------------

 
 
In connection with the receipt of the accountant's letter for the Performance
Period pursuant to Section 13, the committee of the Board of Directors of
Rockwell Collins administering the Plan (which committee is herein called the
“Committee” and which, on the date hereof, is the Compensation Committee) shall
determine the Cumulative Sales, Return on Sales and the TSR results and
ranking for the Performance Period after taking into account any adjustment as
contemplated in Section 10.
 
4.  Payment of Performance Shares Denominated in Shares of Common Stock.  The
Performance Shares denominated in shares of Common Stock are payable in shares
of the Company’s Common Stock; provided, however, that the Committee may, in its
sole discretion, make a cash payment equal to the Fair Market Value of shares of
Common Stock otherwise required to be issued.  The Company may issue shares of
Common Stock in book entry form in connection with the payout of Performance
Shares.  In lieu of fractional shares the Company may determine, in its sole
discretion, to pay cash or to round such shares to the closest whole
number.   The future value of the shares of Common Stock underlying the
Performance Shares is unknown and cannot be predicted with certainty.
 
5.  Transferability of Award.  The Performance Shares shall not be transferable
by you except by will or by the laws of descent and distribution.
 
6.  Termination of Employment for Death or Disability.  If your employment by
the Company terminates during the Performance Period by reason of your death,
disability or retirement under a retirement plan of the Company, you will
continue to be eligible to receive a payment, if any, that would otherwise be
payable pursuant to Section 2, but any such amount shall be pro rated for the
portion of the Performance Period that elapsed prior to this termination of
employment and shall be paid at the time such amount would otherwise be payable
as specified in Section 2.  Disability shall be defined for purposes of this
Agreement as a disability for a continuous period of at least six months under
the Company’s long-term disability plan during the period of your continuous
service as an employee of the company.
 
7.  Termination of Employment for Other Reasons.  Except as otherwise provided
in Sections 9 through 12, if your employment by the Company terminates during
the Performance Period other than by reason of your death, disability, or
retirement under a retirement plan of the Company, you will not be entitled to
any payment pursuant to Section 2 with respect to the Performance Period.
 
8.  Forfeiture of Award for Detrimental Activity.  If you engage in detrimental
activity (as defined in this Section 8) at any time (whether before or after
termination of your employment), you will not be entitled to any payment
hereunder and you will forfeit all rights with respect to the Performance Shares
under this Agreement.  For purposes of this Section 8, "detrimental activity"
shall mean willful, reckless or grossly negligent activity that is determined by
the Committee to be detrimental to or destructive of the business or property of
the Company.  Any such determination of the Committee shall be final and binding
for all purposes.  Notwithstanding the foregoing, no payment hereunder shall be
forfeited or become not payable by virtue of this Section 8 on or after the date
of a Change of Control (as defined in the Plan) unless the “Cause” standard set
forth in Section 11(b) is satisfied.

 
Without Change of Control
 
3

--------------------------------------------------------------------------------

 

9.  Transfer of Employment; Leave of Absence.  Except as otherwise required by
Internal Revenue Code Section 409A, for the purposes of this Agreement, (a) a
transfer of your employment from Rockwell Collins to a subsidiary or vice versa,
or from one subsidiary of Rockwell Collins to another, without an intervening
period, shall not be deemed a termination of employment, and (b) if you are
granted in writing a leave of absence, you shall be deemed to have remained in
the employ of Rockwell Collins or a subsidiary of Rockwell Collins during such
leave of absence.  If your level of employment changes, the Company may adjust
your target payment hereunder to pro rate the portion of the Performance Period
that elapses (i) prior to the change in employment status at the old target
payment level and (ii) after the change at the new target payment level, if
any.  Any promotion to the ranks of “Designated Senior Executive” requires
Committee action to adjust the target payment hereunder.  If you are entitled to
payment under this Agreement upon a termination of employment, Section 409A's
definition of "separation of service," including its rules on leaves of
absences, will be used to determine the date on which you actually terminate
employment.
 
10.  Adjustments.  (a)  Adjustments (which may be increases or decreases) may be
made by the Committee in the Cumulative Sales and Return on Sales as well as in
the TSR and list of peer companies, to take into account changes in law and
accounting and tax rules and to make such adjustments as the Committee deems
necessary or appropriate to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances, including, without
limitation, acquisitions or divestitures by or other material changes in the
Company or peer companies, provided that no adjustment shall be made which would
result in an increase in your compensation if your compensation is subject to
the limitation on deductibility under Section 162(m) of the Internal Revenue
Code, as amended, or any successor provision, for the year with respect to which
the adjustment occurs.
 
(b)  In the event of any change in or affecting the outstanding shares of Common
Stock of the Company by reason of a stock dividend or split, merger or
consolidation, or various other events, adjustments will be made as appropriate
in connection with the Performance Shares as contemplated in the Plan.
 
(c)  Subject to the provisions of Section 11, the determination of the Committee
as to the terms of any adjustment made pursuant to this Section 10 shall be
binding and conclusive upon you and any other person or persons who are at any
time entitled to receipt of any payment pursuant to the award.
 
11.  Change of Control.  (a)  Notwithstanding any other provision of this
Agreement to the contrary, in the event that during the Performance Period your
employment is terminated on or after a Change of Control (as defined in the
Plan) (i) by the Company other than for Cause (as defined in Section 11(b)) or
(ii) by you for Good Reason (as defined in Section 11(c)), your award shall
become nonforfeitable and shall be paid out on the date of your “separation from
service” within the meaning of Section 409A, as if the Performance Period
hereunder had been completed or satisfied and as if the Cumulative Sales and
Return on Sales as well as TSR for the Company for the Performance Period were
sufficient to enable a payment to you pursuant to Section 2 of the amount that
is equal to your target performance shares set forth on the first page of this
letter multiplied by the average actual percentage payout for the Company’s
long-term incentive performance shares for the prior three completed performance
periods, not to exceed the maximum allowed in the cycle being paid.
 
(b)           For purposes of Sections 8 and 11(a), termination for "Cause"
shall mean:
 
(i)            your willful and continued failure to perform substantially your
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to you by the Senior Vice
President, Human Resources of the Company or his/her designee which specifically
identifies the manner in which the Senior Vice President, Human Resources or
his/her designee believes that you have not substantially performed your duties,
or

 
Without Change of Control
 
4

--------------------------------------------------------------------------------

 
 
(ii)           your willful engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
 
For purposes of this provision, no act or failure to act, on the part of you,
shall be considered "willful" unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.
 
(c)           For purposes of this Agreement, "Good Reason" shall mean:
 
(i)           the assignment to you of any duties inconsistent in any material
respect with your most significant position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities held,
exercised and assigned at any time during the 120-day period immediately
preceeding the Change of Control, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by you;
 
(ii)           any failure by the Company to maintain your compensation at a
level consistent with that generally in effect prior to any Change of Control,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;
 
(iii)          requiring you to be based at any office or location other than
the location where you were employed immediately preceding the Change of Control
unless any office or location is less than 35 miles from such location, or if
the distance from the new location to your residence is less than the distance
from the old location to the residence;
 
(iv)          any purported termination by the Company of your employment
otherwise than as expressly  permitted by this Agreement; or
 
(v)           any failure by the Company to comply with and satisfy Section
18(b) of this Agreement.
 
For purposes of this Section 11(c), any good faith determination of "Good
Reason" made by you shall be conclusive.
 
(d)           Notwithstanding anything to the contrary in this Agreement (except
to the extent that Section 11(a) provides for an earlier payment upon a
termination of employment), if a Change of Control occurs during the Performance
Period, the payment date for your Performance Shares will be deemed to be
November 2012.

 
Without Change of Control
 
5

--------------------------------------------------------------------------------

 

12.  Divestiture.  In the event that your principal employer is a subsidiary of
Rockwell Collins, it is possible that your principal employer may cease to be a
subsidiary of Rockwell Collins during the Performance Period and that your
employment with the Company terminates as a result (the date of such cessation
is herein called the Divestiture Date).  If your Performance Shares are
nonforfeitable at the time of the Divestiture Date and the divestiture of your
principal employer at that time constitutes a "change in control event" that
meets the requirements of Section 409A, then your Performance Shares shall
become nonforfeitable (to the extent not already nonforfeitable) and shall be
paid out on the Divestiture Date (x) as if the Performance Period hereunder had
been completed or satisfied and as if the Cumulative Sales and Return on Sales
as well as TSR for the Company for the Performance Period were sufficient to
enable a payment to you pursuant to Section 2 of the amount that is equal to
your target performance shares set forth on the first page of this letter,
multiplied by the average actual percentage payout for the Company’s long-term
incentive performance shares for the prior three completed performance periods,
not to exceed the maximum allowed in the cycle being paid.  If the divestiture
of your principal employer at that time does not meet the requirements of a
"change in control event" under Section 409A, then your Performance Shares shall
become nonforfeitable (to the extent not already nonforfeitable) on the
Divestiture Date and shall be paid out in November 2012 consistent with the
payout amount approved by the Compensation Committee at their November 2012
meeting.
 
13.  Accountant's Letter.  As soon as practicable after the end of the
Performance Period, the Committee shall obtain a letter or other communication
from the Company’s Senior Vice President and Chief Financial Officer or the Vice
President, Finance and Controller, or one of their successors or designees, to
the effect that such person has reviewed the determination for the Performance
Period of the Cumulative Sales and Return on Sales as well as TSR results and
ranking of the Company and that in such person’s opinion such determinations
have been made in accordance with Section 3.
 
14.  Employment Rights.  You shall not have any rights of continued employment
with the Company as a result of the Performance Shares, other than the payment
rights expressly contemplated herein.
 
15.  Section 409A.
 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that any amount payable under this
Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to such amount.
 
(b)           To the extent that any amount payable under this Agreement is paid
upon a “separation from service” (within the meaning of Section 409A) to a
“specified employee” (within the meaning of Section 409A), then such amount will
not be paid during the six (6) month period following such separation from
service.
 
16.  Tax Withholding.  Upon any payment to you of cash and/or Common Stock of
the Company hereunder, Federal income and other tax withholding (and state and
local income tax withholding, if applicable) may be required by the Company in
respect of taxes on income realized by you.  The Company will withhold such
required amounts from your payments, unless the Company has made other
arrangements with you for you to promptly remit an amount sufficient to pay such
withholding taxes.
 
17.  Governing Law.  This Agreement and the awards provided for hereunder shall
be governed by and construed in accordance with the laws of the State
of Delaware.
 
18.  Successors.  (a)  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 
Without Change of Control
 
6

--------------------------------------------------------------------------------

 

(b)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
19.  Administration.  Consistent with Section 8 of the Plan, the Committee shall
interpret and administer the Plan, this Agreement and the Performance
Shares.  The actions and determinations of the Committee on all matters relating
to the Plan, this Agreement and the Performance Shares will be final and
conclusive.
 
20.  Entire Agreement.  This Agreement and the other terms applicable to
Performance Shares granted under the Plan embody the entire agreement and
understanding between Rockwell Collins and you with respect to the Performance
Shares, and there are no representations, promises, covenants, agreements or
understandings with respect to the Performance Shares other than those expressly
set forth in this Agreement and the Plan.  Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained from the office of the
Secretary of the Company.
 
Sincerely yours,
 
ROCKWELL COLLINS, INC.
 
Gary R. Chadick
Senior Vice President,
General Counsel and Secretary
 
Rockwell Collins, Inc.
400 Collins Road NE, M/S 124-323
Cedar Rapids, IA 52498-0001


 
Without Change of Control
 
7

--------------------------------------------------------------------------------

 

For Persons With a Change of Control Agreement        
 
ROCKWELL COLLINS, INC.
 
PERFORMANCE SHARE AGREEMENT
 
PERFORMANCE SHARE TERMS AND CONDITIONS
 
[Date]


Target Performance Shares: _________________ shares of Company Common Stock


PERSONAL AND CONFIDENTIAL
 
[Name]
 
Personnel Number: ____________
 
Dear [Name]:
 
We are pleased to confirm that, as a key employee of Rockwell Collins, Inc. and
its subsidiaries (“Rockwell Collins” or the “Company”), you have been granted
performance shares denominated in shares of Common Stock of the Company and
based on the target shares stated above (the “Performance Shares”) pursuant to
this agreement (this “Agreement”) and under the Rockwell Collins 2006 Long-Term
Incentives Plan, as amended (the “Plan”).
 
Any payout of your Performance Shares is based on the achievement by Rockwell
Collins of the goals for Cumulative Sales and Return on Sales for its fiscal
years of ______ through _______ [covering three fiscal years] (the “Performance
Period”) as set forth in the matrix attached as Exhibit A (the “Matrix”).  Any
payout based on performance pursuant to the Matrix is to be further adjusted
based on Total Shareowner Return (TSR) as specified below. The terms and
conditions of these Performance Shares are as set forth in more detail below.
 
1.  Confirmation of Award.  Together with any letter transmitting this document
to you, this Agreement confirms your award in accordance with the terms as set
forth herein.
 
2.  Amount Payable Pursuant to Awards.  Subject to the provisions of this
Agreement, the share amounts payable to you pursuant to your Performance Shares
shall be determined as follows:
 
(a)  The percentage of target awards earned will be the percentage found at the
intersection in the Matrix of the final results achieved for Cumulative Sales
and for Return on Sales for the Performance Period (as determined pursuant to
Section 3).
 
(b)  If the final results achieved for the Performance Period fall between the
levels of performance specified in the Matrix, the percentage of target awards
payable will be interpolated consistent with the range in which the Cumulative
Sales and Return on Sales falls as conclusively determined by the Committee (as
defined below).
 
(c)  No amount shall be payable for the Performance Period if the Cumulative
Sales or Return on Sales (as determined pursuant to Section 3) for the
Performance Period is less than the minimum level for the Performance Period as
indicated in the Matrix.

 
With Change of Control
 
1

--------------------------------------------------------------------------------

 
 
(d)  The payments as determined for achievement against goals for Cumulative
Sales and for Return on Sales for the Performance Period will be further
adjusted for the Company’s TSR performance (as determined pursuant to Section 3)
relative to the 14 peer companies listed on the attached Exhibit B.  If relative
performance is among the top 4 of the peer companies, the payments will be
adjusted upward by 20%.  If relative performance is among the bottom 4 of the
peer companies, the payments will be reduced by 20%.  If the relative
performance is not among the top 4 companies or among the bottom 4 companies, it
will be deemed to be among the middle group of companies and there will be no
adjustment.
 
Subject to the provisions of this Agreement, the amount payable to you pursuant
to the Performance Shares with respect to the Performance Period shall be paid
in Common Stock, less applicable taxes, by Rockwell Collins as soon as
practicable after the end of the Performance Period and after receipt of the
accountant’s letter for the Performance Period pursuant to Section 13, and in
any event within the calendar year within which the Performance Period
ends.  The Performance Shares represent the Company’s unfunded and unsecured
promise to issue shares of Common Stock at a future date, subject to the terms
of this Agreement and the Plan.  You have no rights under the Performance Shares
or this Agreement other than the rights of a general unsecured creditor of the
Company.  Until the distribution of any Common Stock after vesting is evidenced
in book entry form at the transfer agent, is placed into a brokerage account or
a stock certificate is issued, you shall not have, with respect to the
Performance Shares, rights to vote or receive dividends or any other rights as a
shareowner.
 
3.  Definitions and Determination of Financial Performance.  “Cumulative Sales”
means, for the Performance Period, the total Sales as reported by the Company in
its audited financial statements.  “Return on Sales” means, for the Performance
Period, the rate determined by dividing Net Income by Sales.  Both Net Income
and Sales will be the three year cumulative values as reported in the Company’s
audited financial statements after adjusting for extraordinary income and
expense items.  The foregoing definitions and measures will exclude the base
sales and net income for all divestitures and for acquisitions with sales for
the acquired business’ last twelve completed months that comprise up to 10% of
Rockwell Collins base sales for its last twelve completed months at the time of
acquisition.  Such definitions and measures will include post-acquisition growth
related to these acquisitions.   With respect to acquisitions with sales that
comprise up to 10% of total Rockwell Collins’ base sales revenue at the time of
divestiture or acquisition, Net Income will also be adjusted for “fair value”
expenses of the transaction including investment banker charges, amortization of
intangibles, physical property step-ups, and imputed interest on the acquisition
value.  The Committee reserves its discretion pursuant to Section 10 below to
make necessary or appropriate adjustments to the definitions and measures or
otherwise for acquisitions, divestitures and other matters referenced in Section
10.
 
TSR is measured by adding (i) the total stock price growth for the Performance
Period, measured by comparing the average stock price during October ____ [the
first year of the Performance Period] to the average stock price
during September _____ [the last year of the Performance Period], and (ii)
dividends paid, measured as if reinvested in stock at the payment date.  In the
event of substantial changes causing an inability to calculate TSR for one or
more of the peer companies listed on the attached Exhibit B (or in the event of
spinoffs or similar transactions causing a peer company to split into two or
more peer companies), the list of peer companies shall be adjusted accordingly
to take such events into account and the new group of peer companies shall for
purposes of Section 2(d) be divided into a top, middle and bottom group of
performers.  If the number of peer companies is 14, 15 or 16 companies, there
will be 4 of the resulting peers in each of the top and bottom groupings and the
remaining number of peer companies shall be assigned to the middle group.  If
the number of peer companies is 10, 11, 12 or 13 companies, there will be 3 of
the resulting peers in each of the top and bottom groupings and the remaining
number of peer companies shall be assigned to the middle group.

 
With Change of Control
 
2

--------------------------------------------------------------------------------

 
 
In connection with the receipt of the accountant's letter for the Performance
Period pursuant to Section 13, the committee of the Board of Directors of
Rockwell Collins administering the Plan (which committee is herein called the
“Committee” and which, on the date hereof, is the Compensation Committee) shall
determine the Cumulative Sales, Return on Sales and the TSR results and
ranking for the Performance Period after taking into account any adjustment as
contemplated in Section 10.
 
4.  Payment of Performance Shares Denominated in Shares of Common Stock.  The
Performance Shares denominated in shares of Common Stock are payable in shares
of the Company’s Common Stock; provided, however, that the Committee may, in its
sole discretion, make a cash payment equal to the Fair Market Value of shares of
Common Stock otherwise required to be issued.  The Company may issue shares of
Common Stock in book entry form in connection with the payout of Performance
Shares.  In lieu of fractional shares the Company may determine, in its sole
discretion, to pay cash or to round such shares to the closest whole
number.   The future value of the shares of Common Stock underlying the
Performance Shares is unknown and cannot be predicted with certainty.
 
5.  Transferability of Award.  The Performance Shares shall not be transferable
by you except by will or by the laws of descent and distribution.
 
6.  Termination of Employment for Death or Disability.  If your employment by
the Company terminates during the Performance Period by reason of your death,
disability or retirement under a retirement plan of the Company, you will
continue to be eligible to receive a payment, if any, that would otherwise be
payable pursuant to Section 2, but any such amount shall be pro rated for the
portion of the Performance Period that elapsed prior to this termination of
employment and shall be paid at the time such amount would otherwise be payable
as specified in Section 2.  Disability shall be defined for purposes of this
Agreement as a disability for a continuous period of at least six months under
the Company’s long-term disability plan during the period of your continuous
service as an employee of the Company.
 
7.  Termination of Employment for Other Reasons.  Except as otherwise provided
in Sections 9 through 12, if your employment by the Company terminates during
the Performance Period other than by reason of your death, disability, or
retirement under a retirement plan of the Company, you will not be entitled to
any payment pursuant to Section 2 with respect to the Performance Period.
 
8.  Forfeiture of Award for Detrimental Activity.  If you engage in detrimental
activity (as defined in this Section 8) at any time (whether before or after
termination of your employment), you will not be entitled to any payment
hereunder and you will forfeit all rights with respect to the Performance Shares
under this Agreement.  For purposes of this Section 8, "detrimental activity"
shall mean willful, reckless or grossly negligent activity that is determined by
the Committee to be detrimental to or destructive of the business or property of
the Company.  Any such determination of the Committee shall be final and binding
for all purposes.  Notwithstanding the foregoing, no payment hereunder shall be
forfeited or become not payable by virtue of this Section 8 on or after the date
of a Change of Control (as defined in the Plan) unless the “Cause” standard set
forth in Section 11(b) is satisfied.
 
9.  Transfer of Employment; Leave of Absence.  Except as otherwise required by
Internal Revenue Code Section 409A, for the purposes of this Agreement, (a) a
transfer of your employment from Rockwell Collins to a subsidiary or vice versa,
or from one subsidiary of Rockwell Collins to another, without an intervening
period, shall not be deemed a termination of employment, and (b) if you are
granted in writing a leave of absence, you shall be deemed to have remained in
the employ of Rockwell Collins or a subsidiary of Rockwell Collins during such
leave of absence.  If your level of employment changes, the Company may adjust
your target payment hereunder to pro rate the portion of the Performance Period
that elapses (i) prior to the change in employment status at the old target
payment level and (ii) after the change at the new target payment level, if
any.  Any promotion to the ranks of “Designated Senior Executive” requires
Committee action to adjust the target payment hereunder.  If you are entitled to
payment under this Agreement upon a termination of employment, Section 409A's
definition of "separation of service," including its rules on leaves of
absences, will be used to determine the date on which you actually terminate
employment.

 
With Change of Control
 
3

--------------------------------------------------------------------------------

 
 
10.  Adjustments.  (a)  Adjustments (which may be increases or decreases) may be
made by the Committee in the Cumulative Sales and Return on Sales as well as in
the TSR and list of peer companies, to take into account changes in law and
accounting and tax rules and to make such adjustments as the Committee deems
necessary or appropriate to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances, including, without
limitation, acquisitions or divestitures by or other material changes in the
Company or peer companies, provided that no adjustment shall be made which would
result in an increase in your compensation if your compensation is subject to
the limitation on deductibility under Section 162(m) of the Internal Revenue
Code, as amended, or any successor provision, for the year with respect to which
the adjustment occurs.
 
(b)  In the event of any change in or affecting the outstanding shares of Common
Stock of the Company by reason of a stock dividend or split, merger or
consolidation, or various other events, adjustments will be made as appropriate
in connection with the Performance Shares as contemplated in the Plan.
 
(c)  Subject to the provisions of Section 11, the determination of the Committee
as to the terms of any adjustment made pursuant to this Section 10 shall be
binding and conclusive upon you and any other person or persons who are at any
time entitled to receipt of any payment pursuant to the award.
 
11.  Change of Control.  (a)  Notwithstanding any other provision of this
Agreement to the contrary, in the event that during the Performance Period your
employment is terminated on or after a Change of Control (as defined in the
Plan) (i) by the Company other than for Cause (as defined in Section 11(b)) or
(ii) by you for Good Reason (as defined in Section 11(c)), your award shall
become nonforfeitable and shall be paid out on the date of your “separation from
service” within the meaning of Section 409A, as if the Performance Period
hereunder had been completed or satisfied and as if the Cumulative Sales and
Return on Sales as well as TSR for the Company for the Performance Period were
sufficient to enable a payment to you pursuant to Section 2 of the amount that
is equal to your target performance shares set forth on the first page of this
letter multiplied by the average actual percentage payout for the Company’s
long-term incentive performance shares for the prior three completed performance
periods, not to exceed the maximum allowed in the cycle being paid.
 
(b)           For purposes of Sections 8 and 11(a), termination for "Cause"
shall mean:

 
With Change of Control
 
4

--------------------------------------------------------------------------------

 
 
(i)           your willful and continued failure to perform substantially your
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to you by the Board or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Board or the Chief Executive Officer of the Company believes that you
have not substantially performed your duties, or
 
(ii)           your willful engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
 
For purposes of this provision, no act or failure to act, on the part of you,
shall be considered "willful" unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of the resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at the meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
 
(c)            For purposes of this Agreement, "Good Reason" shall mean:
 
(i)            the assignment to you of any duties inconsistent in any material
respect with your most significant position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities held,
exercised and assigned at any time during the 120-day period immediately
preceeding the Change of Control, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by you;
 
(ii)           requiring you to be based at any office or location other than
the location where you were employed immediately preceding the Change of Control
or any office or location less than 35 miles from such location, or if the
distance from the new location to your residence is less than the distance from
the old location to the residence;
 
(iii)          any failure by the Company to maintain your compensation at a
level consistent with that generally in effect prior to any Change of Control,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;
 
(iv)          any purported termination by the Company of your employment
otherwise than as expressly permitted by this Agreement; or
 
(v)        any failure by the Company to comply with and satisfy Section 18(b)
of this Agreement.
 
For purposes of this Section 11(c), any good faith determination of "Good
Reason" made by you shall be conclusive.

 
With Change of Control
 
5

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary in this Agreement (except
to the extent that paragraph 11(a) provides for an earlier payment upon a
termination of employment), if a Change of Control occurs during the Performance
Period, the payment date for your Performance Shares will be deemed to be
November 2012.
 
12.  Divestiture.  In the event that your principal employer is a subsidiary of
Rockwell Collins, it is possible that your principal employer may cease to be a
subsidiary of Rockwell Collins during the Performance Period and that your
employment with the Company terminates as a result (the date of such cessation
is herein called the Divestiture Date).  If your Performance Shares are
nonforfeitable at the time of the Divestiture Date and the divestiture of your
principal employer at that time constitutes a "change in control event" that
meets the requirements of Section 409A, then your Performance Shares shall
become nonforfeitable (to the extent not already nonforfeitable) and shall be
paid out on the Divestiture Date (x) as if the Performance Period hereunder had
been completed or satisfied and as if the Cumulative Sales and Return on Sales
as well as TSR for the Company for the Performance Period were sufficient to
enable a payment to you pursuant to Section 2 of the amount that is equal to
your target performance shares set forth on the first page of this letter
multiplied by the average actual percentage payout for the Company’s long-term
incentive performance shares for the prior three completed performance periods,
not to exceed the maximum allowed in the cycle being paid. If the divestiture of
your principal employer at that time does not meet the requirements of a "change
in control event" under Section 409A, then your Performance Shares shall become
nonforfeitable (to the extent not already nonforfeitable) on the Divestiture
Date and shall be paid out in November 2012 consistent with the payout amount
approved by the Compensation Committee at its November 2012 meeting
 
13.  Accountant's Letter.  As soon as practicable after the end of the
Performance Period, the Committee shall obtain a letter or other communication
from the Company’s Senior Vice President and Chief Financial Officer or the Vice
President, Finance and Controller, or one of their successors or designees, to
the effect that such person has reviewed the determination for the Performance
Period of the Cumulative Sales and Return on Sales as well as TSR results and
ranking of the Company and that in such person’s opinion such determinations
have been made in accordance with Section 3.
 
14.  Employment Rights.  You shall not have any rights of continued employment
with the Company as a result of the Performance Shares, other than the payment
rights expressly contemplated herein.
 
15.  Section 409A.
 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that any amount payable under this
Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to such amount.
 
(b)           To the extent that any amount payable under this Agreement is paid
upon a “separation from service” (within the meaning of Section 409A) to a
“specified employee” (within the meaning of Section 409A), then such amount will
not be paid during the six (6) month period following such separation from
service.
 
16.  Tax Withholding.  Upon any payment to you of cash and/or Common Stock of
the Company hereunder, Federal income and other tax withholding (and state and
local income tax withholding, if applicable) may be required by the Company in
respect of taxes on income realized by you.  The Company will withhold such
required amounts from your payments, unless the Company has made other
arrangements with you for you to promptly remit an amount sufficient to pay such
withholding taxes.

 
With Change of Control
 
6

--------------------------------------------------------------------------------

 
 
17.  Governing Law.  This Agreement and the awards provided for hereunder shall
be governed by and construed in accordance with the laws of the State
of Delaware.
 
18.  Successors.  (a)  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
 
(b)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
19.  Administration.  Consistent with Section 8 of the Plan, the Committee shall
interpret and administer the Plan, this Agreement and the Performance
Shares.  The actions and determinations of the Committee on all matters relating
to the Plan, this Agreement and the Performance Shares will be final and
conclusive.
 
20.  Entire Agreement.  This Agreement and the other terms applicable to
Performance Shares granted under the Plan embody the entire agreement and
understanding between Rockwell Collins and you with respect to the Performance
Shares, and there are no representations, promises, covenants, agreements or
understandings with respect to the Performance Shares other than those expressly
set forth in this Agreement and the Plan.  Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained from the office of the
Secretary of the Company.
 
Sincerely yours,
 
ROCKWELL COLLINS, INC.
 
Gary R. Chadick
Senior Vice President,
General Counsel and Secretary
 
Rockwell Collins, Inc.
400 Collins Road NE, M/S 124-323
Cedar Rapids, IA 52498-0001


 
With Change of Control
 
7

--------------------------------------------------------------------------------

 